DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claim 1, the closest prior art of record Zenith et al. (U.S. 2014/0318234 A1)
teaches a method of well testing to determine properties of oil and gas wells comprises: applying oscillations to the flow rate and/or pressure at multiple wells wherein the oscillations applied at different wells of the multiple wells are at different test frequencies; receiving measurements of flow rate in flows downstream of a production header that combines the flows from the multiple wells, and/or receiving measurements of pressure and/or temperature from individual wells; carrying out a frequency analysis of the pressure, flow rate and/or temperature measurements to determine pressure, flow rate and/or temperature variations induced by the applied oscillations; and determining properties of the different wells of the multiple wells 8 based on the results of the frequency analysis at the test frequencies for the wells. 
		However, Zenith et al. either singularly or in combination, fail to anticipate or render obvious an apparatus comprising: calculating a time length of a time window based on the fundamental oscillation time period; and processing the downhole rotational speed data encompassed within the time window; and output the downhole oscillation index for display on the visual output device to be viewed by a drill rig operator, wherein the drill rig operator changes parameters of the drilling operations based on the downhole oscillation index displayed 
		Regarding claim 7, Zenith et al. either singularly or in combination, fail to anticipate or render obvious a method comprising: calculating a time length of a time window based on the fundamental oscillation time period using the computing system; andPage 3 of 8Schlumberger-PrivateApplication No.: 16/505,983Attorney Docket No.: IS 18.1410-US-NP Response to Office Action dated April 15, 2021calculating a downhole oscillation index based at least partially upon the downhole rotational speed data encompassed within the time window using the computing system, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 14, Zenith et al. either singularly or in combination, fail to anticipate or render obvious a method comprising: calculating a highest rotational speed variation among the downhole rotational speed data encompassed within a time window using a computing system; and calculating a downhole oscillation index by dividing the highest rotational speed variation by a predetermined reference rotational speed using the computing system., in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864